Exhibit 10.1
REGISTRATION RIGHTS AGREEMENT
Dated as of November 23, 2010
By and Among
MOBILE MINI, INC.
and
THE GUARANTORS NAMED HEREIN
as Issuers,
and
DEUTSCHE BANK SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,
WELLS FARGO SECURITIES, LLC
and
OPPENHEIMER & CO. INC.
as Initial Purchasers
$200,000,000
77/8% SENIOR NOTES DUE 2020

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page    
1. DEFINITIONS
    1    
2. EXCHANGE OFFER
    5    
3. SHELF REGISTRATION
    9    
4. ADDITIONAL INTEREST
    10    
5. REGISTRATION PROCEDURES
    12    
6. REGISTRATION EXPENSES
    21    
7. INDEMNIFICATION
    22    
8. RULE 144 AND 144A
    25    
9. UNDERWRITTEN REGISTRATIONS
    25    
10. MISCELLANEOUS
    26    
(a) No Inconsistent Agreements
    26  
(b) Adjustments Affecting Registrable Securities
    26  
(c) Amendments and Waivers
    26  
(d) Notices
    27  
(e) Successors and Assigns
    28  
(f) Counterparts
    28  
(g) Headings
    28  
(h) Governing Law
    28  
(i) Severability
    28  
(j) Securities Held by the Issuers or their Affiliates
    28  
(k) Third Party Beneficiaries
    29  
(l) Entire Agreement
    29     Schedule 1 Guarantors        

 

-i-



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (the “Agreement”) is dated as of November 23,
2010 by and among Mobile Mini, Inc., a Delaware corporation (the “Company”), the
Guarantors listed on Schedule 1 hereto (the “Guarantors” and, together with the
Company, the “Issuers”) and Deutsche Bank Securities Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, J.P. Morgan Securities LLC, Wells Fargo
Securities LLC and Oppenheimer & Co. Inc. (the “Initial Purchasers”).
This Agreement is entered into in connection with the Purchase Agreement, dated
as of November 10, 2010, by and among the Issuers and the Initial Purchasers
(the “Purchase Agreement”) that provides for the sale by the Company to the
Initial Purchasers of $200,000,000 aggregate principal amount of the Company’s
77/8% Senior Notes due 2020 (the “Notes”). The Notes will be guaranteed (the
“Guarantees”) on a senior basis by the Guarantors. The Notes and the Guarantees
together are herein referred to as the “Securities.” In order to induce the
Initial Purchasers to enter into the Purchase Agreement, the Issuers have agreed
to provide the registration rights set forth in this Agreement for the benefit
of the Initial Purchasers and their direct and indirect transferees and assigns.
The execution and delivery of this Agreement is a condition to the Initial
Purchasers’ obligation to purchase the Securities under the Purchase Agreement.
The parties hereby agree as follows:
1. Definitions
As used in this Agreement, the following terms shall have the following
meanings:
Additional Interest: See Section 4(a) hereof.
Advice: See the last paragraph of Section 5 hereof.
Agreement: See the introductory paragraphs hereto.
Applicable Period: See Section 2(b) hereof.
Business Day: Any day that is not a Saturday, Sunday or a day on which banking
institutions in New York are authorized or required by law to be closed.
Company: See the introductory paragraphs hereto.

 

 



--------------------------------------------------------------------------------



 



Consummation Date: the 240th day after the Issue Date; provided, however, that
if the Consummation Date would otherwise fall on a day that is not a Business
Day, then the Consummation Date shall be the next succeeding Business Day.
Effectiveness Period: See Section 3(a) hereof.
Event Date: See Section 4(b) hereof.
Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.
Exchange Notes: See Section 2(a) hereof.
Exchange Offer: See Section 2(a) hereof.
Exchange Offer Registration Statement: See Section 2(a) hereof.
Exchange Securities: See Section 2(a) hereof.
FINRA: See Section 5(t) hereof.
Guarantees: See the introductory paragraphs hereto.
Guarantors: See the introductory paragraphs hereto.
Holder: Any holder of a Registrable Security or Registrable Securities.
Indemnified Person: See Section 7(c) hereof.
Indemnifying Person: See Section 7(c) hereof.
Indenture: The Indenture, dated as of November 23, 2010, by and among the
Issuers and Law Debenture Trust Company of New York, as Trustee, pursuant to
which the Securities are being issued, as amended or supplemented from time to
time in accordance with the terms thereof.
Initial Purchasers: See the introductory paragraphs hereto.
Inspectors: See Section 5(o) hereof.
Issue Date: November 23, 2010, or the date on which the Securities were sold to
the Initial Purchasers pursuant to the Purchase Agreement.
Issuers: See the introductory paragraphs hereto.

 

-2-



--------------------------------------------------------------------------------



 



Notes: See the introductory paragraphs hereto.
Offering Memorandum: The final offering memorandum of the Company dated
November 10, 2010, in respect of the offering of the Securities.
Participant: See Section 7(a) hereof.
Participating Broker-Dealer: See Section 2(a) hereof.
Person: An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm or other legal entity.
Private Exchange: See Section 2(b) hereof.
Private Exchange Notes: See Section 2(b) hereof.
Private Exchange Securities: See Section 2(b) hereof.
Prospectus: The prospectus included in any Registration Statement (including,
without limitation, any prospectus subject to completion and a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430A promulgated under
the Securities Act), as amended or supplemented by any prospectus supplement,
and all other amendments and supplements to the Prospectus, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
Purchase Agreement: See the introductory paragraphs hereto.
Records: See Section 5(o) hereof.
Registrable Securities: Each Security upon original issuance of the Securities
and at all times subsequent thereto, each Exchange Security (and the related
Guarantee) as to which Section 2(c)(v) hereof is applicable upon original
issuance and at all times subsequent thereto and each Private Exchange Security
(and the related Guarantee) upon original issuance thereof and at all times
subsequent thereto, until in the case of any such Security, Exchange Security or
Private Exchange Security, as the case may be, the earliest to occur of (i) a
Registration Statement (other than, with respect to any Exchange Security as to
which Section 2(c)(v) hereof is applicable, the Exchange Offer Registration
Statement) covering such Security, Exchange Security or Private Exchange
Security (and the related Guarantees), as the case may be, has been declared
effective by the SEC and such Security, Exchange Security or Private Exchange
Security (and the related Guarantees), as the case may be, has been disposed of
in accordance with such effective Registration Statement, (ii) such Security has
been exchanged for an Exchange Security or Exchange Securities pursuant to an
Exchange Offer and is entitled to be resold without complying with the
prospectus delivery requirements of the Securities Act and (iii) such Security,
Exchange Security or Private Exchange Security (and the related Guarantees), as
the case may be, ceases to be outstanding for purposes of the Indenture.

 

-3-



--------------------------------------------------------------------------------



 



Registration Statement: Any registration statement of the Company, including,
but not limited to, the Exchange Offer Registration Statement and any
registration statement filed in connection with a Shelf Registration Statement,
filed with the SEC pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.
Rule 144: Rule 144 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144A) or
regulation hereafter adopted by the SEC providing for offers and sales of
securities made in compliance therewith resulting in offers and sales by
subsequent holders that are not affiliates of an issuer of such securities being
free of the registration and prospectus delivery requirements of the Securities
Act.
Rule 144A: Rule 144A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144) or
regulation hereafter adopted by the SEC.
Rule 415: Rule 415 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.
SEC: The Securities and Exchange Commission.
Securities: See the introductory paragraphs hereto.
Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
Shelf Notice: See Section 2(c) hereof.
Shelf Registration Statement: See Section 3(a) hereof.
TIA: The Trust Indenture Act of 1939, as amended.

 

-4-



--------------------------------------------------------------------------------



 



Trustee: The trustee under the Indenture and the trustee (if any) under any
indenture governing the Exchange Securities and Private Exchange Securities.
Underwritten registration or underwritten offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.
Except as otherwise specifically provided, all references in this Agreement to
acts, laws, statutes, rules, regulations, releases, forms, no-action letters and
other regulatory requirements (collectively, “Regulatory Requirements”) shall be
deemed to refer also to any amendments thereto and all subsequent Regulatory
Requirements adopted as a replacement thereto having substantially the same
effect therewith; provided that Rule 144 shall not be deemed to amend or replace
Rule 144A.
2. Exchange Offer
(a) On or prior to the Consummation Date, the Issuers shall:
(1) file with the SEC, to the extent not prohibited by any applicable law or
applicable interpretation of the staff of the SEC, a Registration Statement on
an appropriate registration form (the “Exchange Offer Registration Statement”)
with respect to a registered offer (the “Exchange Offer”) to exchange any and
all of the Registrable Securities (other than the Private Exchange Securities,
if any) for a like aggregate principal amount of debt securities of the Company
that are identical in all material respects to the Securities ( the “Exchange
Notes” and, together with the guarantees thereon, the “Exchange Securities”)
(and that are entitled to the benefits of the Indenture or a trust indenture
that is identical in all material respects to the Indenture (other than such
changes to the Indenture or any such identical trust indenture as are necessary
to comply with any requirements of the SEC to effect or maintain the
qualification thereof under the TIA) and that, in either case, has been
qualified under the TIA), except that the Exchange Securities (other than
Private Exchange Securities, if any) shall have been registered pursuant to an
effective Registration Statement under the Securities Act and shall contain no
restrictive legend thereon. The Exchange Offer shall comply with all applicable
tender offer rules and regulations under the Exchange Act;
(2) use its best efforts to cause the Exchange Offer Registration Statement to
be declared effective under the Securities Act within 210 days following the
Issue Date;
(3) keep the Exchange Offer open for not less than 30 days (or longer if
required by applicable law) after the date that notice of the Exchange Offer is
mailed to Holders; and

 

-5-



--------------------------------------------------------------------------------



 



(4) consummate the Exchange Offer.
If after such Exchange Offer Registration Statement is declared effective by the
SEC, the Exchange Offer or the issuance of the Exchange Securities thereunder is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court, such Exchange Offer
Registration Statement shall be deemed not to have become effective for purposes
of this Agreement during the period of such interference until the Exchange
Offer may legally resume.
Each Holder (including, without limitation, each Participating Broker-Dealer)
who participates in the Exchange Offer will be required to represent to the
Issuers in writing (i) that any Exchange Securities received by it will be
acquired in the ordinary course of its business, (ii) that at the time of the
commencement of the Exchange Offer such Holder has no arrangement or
understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (iii) that such Holder is not an “affiliate”
(as defined in Rule 405 promulgated under the Securities Act) of the Company or
the Guarantors within the meaning of the Securities Act and is not acting on
behalf of any persons or entities who could not truthfully make the foregoing
representations, (iv) if such Holder is not a broker-dealer, that it is not
engaged in, and does not intend to engage in, the distribution of Exchange
Securities, and (v) if such Holder is a broker-dealer (a “Participating
Broker-Dealer”), that it will receive Exchange Securities for its own account in
exchange for Securities that were acquired as a result of market-making or other
trading activities and that it will deliver a prospectus in connection with any
resale of such Exchange Securities.
Upon consummation of the Exchange Offer in accordance with this Section 2, the
provisions of this Agreement shall continue to apply, mutatis mutandis, solely
with respect to Registrable Securities that are Private Exchange Securities and
Exchange Securities held by Participating Broker-Dealers, and the Company shall
have no further obligation to register Registrable Securities (other than
Private Exchange Securities and other than in respect of any Exchange Securities
as to which clause 2(c)(v) hereof applies) pursuant to Section 3 hereof. No
securities other than the Exchange Securities shall be included in the Exchange
Offer Registration Statement.

 

-6-



--------------------------------------------------------------------------------



 



(b) The Issuers shall include within the Prospectus contained in the Exchange
Offer Registration Statement a section entitled “Plan of Distribution,”
reasonably acceptable to the Initial Purchasers, that shall contain a summary
statement of the positions taken or policies made by the staff of the SEC with
respect to the potential “underwriter” status of any Participating Broker-Dealer
that is the beneficial owner (as defined in Rule 13d-3 under the Exchange Act)
of Exchange Securities received by such Participating Broker-Dealer in the
Exchange Offer, whether such positions or policies have been publicly
disseminated by the staff of the SEC or such positions or policies, in the
judgment of the Initial Purchasers, represent the prevailing views of the staff
of the SEC. Such “Plan of Distribution” section shall also expressly permit, to
the extent permitted by applicable policies and regulations of the SEC, the use
of the Prospectus by all Persons subject to the prospectus delivery requirements
of the Securities Act, including to the extent permitted by applicable policies
and regulations of the SEC, all Participating Broker-Dealers, and include a
statement describing the means by which Participating Broker-Dealers may resell
the Exchange Securities in compliance with the Securities Act.
The Issuers shall use their respective reasonable best efforts to keep the
Exchange Offer Registration Statement effective and to amend and supplement the
Prospectus contained therein in order to permit such Prospectus to be lawfully
delivered by all Persons subject to the prospectus delivery requirements of the
Securities Act for such period of time as is necessary to comply with applicable
law in connection with any resale of the Exchange Securities covered thereby;
provided, however, that such period shall not be required to exceed 90 days or
such longer period if extended pursuant to the last paragraph of Section 5
hereof (the “Applicable Period”).
If, prior to consummation of the Exchange Offer, any Initial Purchaser holds any
Securities acquired by it and having, or that are reasonably likely to be
determined to have, the status of an unsold allotment in the initial
distribution, the Issuers, upon the request of such Initial Purchaser
simultaneously with the delivery of the Exchange Securities in the Exchange
Offer, shall issue and deliver to such Initial Purchaser in exchange (the
“Private Exchange”) for such Securities held by such Initial Purchaser a like
principal amount of debt securities of the Issuers that are identical in all
material respects to the Exchange Securities (the “Private Exchange Notes” and,
together with the guarantees thereon, the “Private Exchange Securities”), except
for the placement of a restrictive legend on such Private Exchange Securities.
The Private Exchange Securities shall be issued pursuant to the same indenture
as the Exchange Securities and bear the same CUSIP number as the Exchange
Securities if permitted by the CUSIP Service Bureau.
Interest on each Exchange Note will accrue (A) from the later of (i) the last
interest payment date on which interest was paid on the Note surrendered in
exchange therefor, or (ii) if the Note is surrendered for exchange on a date in
a period that includes the record date for an interest payment date to occur on
or after the date of such exchange and as to which interest will be paid, the
date of such interest payment date or (B) if no interest has been paid on such
Note, from the Issue Date.

 

-7-



--------------------------------------------------------------------------------



 



In connection with the Exchange Offer, the Issuers shall:
(1) mail to each Holder a copy of the Prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;
(2) use their respective reasonable best efforts to keep the Exchange Offer open
for not less than 30 days after the date that notice of the Exchange Offer is
mailed to Holders (or longer if required by applicable law);
(3) utilize the services of a depositary for the Exchange Offer with an address
in the Borough of Manhattan, The City of New York;
(4) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last Business Day on which the Exchange
Offer shall remain open; and
(5) otherwise comply in all material respects with all applicable laws, rules
and regulations.
As soon as practicable after the close of the Exchange Offer or the Private
Exchange, as the case may be, the Issuers shall:
(1) accept for exchange all Registrable Securities properly tendered and not
validly withdrawn pursuant to the Exchange Offer or the Private Exchange;
(2) deliver to the Trustee for cancellation all Registrable Securities so
accepted for exchange; and
(3) cause the Trustee to authenticate and deliver promptly to each Holder of
Securities, Exchange Securities or Private Exchange Securities, as the case may
be, equal in principal amount to the Securities of such Holder so accepted for
exchange; provided that, in the case of any Notes held in global form by a
depositary, authentication and delivery to such depositary of one or more
replacement Notes in global form in an equivalent principal amount thereto for
the account of such Holders in accordance with the Indenture shall satisfy such
authentication and delivery requirement.
The Exchange Securities and the Private Exchange Securities may be issued under
(i) the Indenture or (ii) an indenture identical in all material respects to the
Indenture, which in either event has been qualified under the TIA or is exempt
from such qualification and shall provide that (1) the Exchange Securities shall
not be subject to the transfer restrictions set forth in the Indenture and
(2) the Private Exchange Securities shall be subject to the transfer
restrictions set forth in the Indenture. The Indenture or such indenture
described in (ii) above shall provide that the Exchange Securities, the Private
Exchange Securities and the Securities shall vote and consent together on all
matters as one class and that none of the Exchange Securities, the Private
Exchange Securities or the Securities will have the right to vote or consent as
a separate class on any matter.

 

-8-



--------------------------------------------------------------------------------



 



(c) If, (i) because of any change in law or in currently prevailing
interpretations of the staff of the SEC, the Issuers are not permitted to effect
an Exchange Offer, (ii) the Exchange Offer is not consummated by the
Consummation Date, (iii) the holder of Private Exchange Securities so requests
at any time within 90 days after the consummation of the Private Exchange,
(iv) because of any changes in law or in currently prevailing interpretations of
the staff of the SEC, a Holder (other than an Initial Purchaser holding
Securities acquired directly from the Issuers) is not permitted to participate
in the Exchange Offer or (v) in the case of any Holder that participates in the
Exchange Offer, such Holder does not receive Exchange Securities on the date of
the exchange that may be sold without restriction under state and federal
securities laws (other than due solely to the status of such Holder as an
affiliate of the Company or any of the Guarantors within the meaning of the
Securities Act), then the Company shall promptly deliver written notice thereof
(the “Shelf Notice”) to the Trustee and in the case of clauses (i), (ii) and
(iv), all Holders, in the case of clause (iii), the Holders of the Private
Exchange Securities and in the case of clause (v), the affected Holder, shall
file a Shelf Registration Statement pursuant to Section 3 hereof.
3. Shelf Registration
If a Shelf Notice is delivered as contemplated by Section 2(c) hereof, then:
(a) Shelf Registration. The Issuers shall file with the SEC a Registration
Statement for an offering to be made on a continuous basis pursuant to Rule 415
covering all of the Registrable Securities not exchanged in the Exchange Offer,
Private Exchange Notes and Exchange Notes as to which Section 2(c)(iv) is
applicable (the “Shelf Registration Statement”). The Issuers shall use their
respective reasonable best efforts to file with the SEC the Shelf Registration
Statement as promptly as practicable after such Shelf Notice. The Shelf
Registration Statement shall be on Form S-1 or another appropriate form
permitting registration of such Registrable Securities for resale by Holders in
the manner or manners designated by them (including, without limitation, one or
more underwritten offerings). The Issuers shall not permit any securities other
than the Registrable Securities to be included in the Shelf Registration
Statement.
The Issuers shall use their respective reasonable best efforts to cause the
Shelf Registration Statement to be declared effective under the Securities Act
on or prior to the 120th day following the date of the filing of the Shelf
Registration Statement and to keep the Shelf Registration Statement continuously
effective under the Securities Act until the date that is two years from the
Issue Date or such shorter period ending when all Registrable Securities covered
by the Shelf Registration Statement have been sold in the manner set forth and
as contemplated in the Shelf Registration Statement or cease to be outstanding
(the “Effectiveness Period”); provided, however, that the Effectiveness Period
in respect of the Shelf Registration Statement shall be extended to the extent
required to permit dealers to comply with the applicable prospectus delivery
requirements of Rule 174 under the Securities Act and as otherwise provided
herein.

 

-9-



--------------------------------------------------------------------------------



 



In the event that a Shelf Registration Statement is filed, the Issuer shall
provide to each Holder copies of the prospectus that is part of the Shelf
Registration Statement, notify each such Holder when the Shelf Registration
Statement for the Registrable Securities covered by the Shelf Registration
Statement has become effective and take certain other actions as are required to
permit unrestricted resales of the Registrable Securities covered by the Shelf
Registration Statement. A Holder that sells Registrable Securities covered by
the Shelf Registration Statement pursuant to the Shelf Registration Statement
will be (x) required to be named as a selling security holder in the related
prospectus and to deliver a prospectus to purchasers, (y) subject to certain of
the civil liability provisions under the Securities Act in connection with such
sales and (z) bound by the provisions of this Agreement that are applicable to
such a Holder (including Section 7 hereof).
(b) Withdrawal of Stop Orders. If the Shelf Registration Statement ceases to be
effective for any reason at any time during the Effectiveness Period (other than
because of the sale of all of the securities registered thereunder), the Issuers
shall use their reasonable best efforts to obtain the prompt withdrawal of any
order suspending the effectiveness thereof.
(c) Supplements and Amendments. The Issuers shall promptly supplement and amend
the Shelf Registration Statement if required by the rules, regulations or
instructions applicable to the registration form used for such Shelf
Registration Statement, if required by the Securities Act, or if reasonably
requested by the Holders of a majority in aggregate principal amount of the
Registrable Securities covered by such Registration Statement or by any
underwriter of such Registrable Securities.
4. Additional Interest
(a) The Issuers and the Initial Purchasers agree that the Holders of Registrable
Securities will suffer damages if the Issuers fail to fulfill their respective
obligations under Section 2 or Section 3 hereof and that it would not be
feasible to ascertain the extent of such damages with precision. Accordingly,
the Issuers agree to pay, as liquidated damages, additional interest on the
Securities (“Additional Interest”) under the circumstances and to the extent set
forth below (without duplication):
(i) if (A) neither the Exchange Offer Registration Statement nor the Shelf
Registration Statement has been declared effective on or prior to 210 days after
the Issue Date or (B) notwithstanding that the Issuers have consummated or will
consummate the Exchange Offer, the Issuers are required to file a Shelf
Registration Statement and such Shelf Registration Statement is not declared
effective on or prior to the 120th day following the date such Shelf
Registration Statement was filed, then, in each case, commencing on the day
thereafter, Additional Interest shall accrue on the Securities over and above
the stated interest at a rate of 0.25% per annum for the first 90 days
immediately following such date, such Additional Interest rate increasing by an
additional 0.25% per annum at the beginning of each subsequent 90-day period;

 

-10-



--------------------------------------------------------------------------------



 



(ii) if either (A) the Issuers have not exchanged Exchange Notes for all Notes
validly tendered in accordance with the terms of the Exchange Offer on or prior
to the Consummation Date or (B) if applicable, a Shelf Registration Statement
has been declared effective and such Shelf Registration Statement ceases to be
effective at any time prior to the second anniversary of the Issue Date (other
than after such time as all Notes have been disposed of thereunder), then
Additional Interest shall accrue on the principal amount of the Notes at a rate
of 0.25% per annum for the first 90 days commencing on (x) the 241st day after
such effective date, in the case of (A) above, or (y) the day such Shelf
Registration Statement ceases to be effective, in the case of (B) above, such
Additional Interest rate increasing by an additional 0.25% per annum at the
beginning of each such subsequent 90-day period;
provided, however, that the Additional Interest rate on the Securities may not
accrue under more than one of the foregoing clauses (i) through (ii) of this
Section 4(a) at the same time and at no time shall the aggregate amount of
Additional Interest accruing exceed at any one time in the aggregate 0.50% per
annum; and provided, further, however, that (1) upon the filing of the Exchange
Offer Registration Statement or a Shelf Registration Statement (in the case of
clause (i) of this Section 4(a)), (2) upon the effectiveness of the Exchange
Offer Registration Statement or the Shelf Registration Statement (in the case of
clause (ii) of this Section 4(a)), or (3) upon the exchange of Exchange
Securities for all Securities tendered (in the case of clause (iii)(A) of this
Section 4(a)), or upon the effectiveness of the applicable Shelf Registration
Statement that had ceased to remain effective (in the case of (iii)(B) of this
Section 4(a)), Additional Interest on the Securities as a result of such clause
(or the relevant subclause thereof), as the case may be, shall cease to accrue.
(b) The Issuers shall notify the Trustee within one Business Day after each and
every date on which an event occurs in respect of which Additional Interest is
required to be paid (an “Event Date”). Any amounts of Additional Interest due
pursuant to (a)(i), (a)(ii) or (a)(iii) of this Section 4 will be payable in
cash semi-annually on each June 1 and December 1, commencing June 1, 2011, (to
the holders of record on the May 15 and November 15 immediately preceding such
dates), the same original interest dates as the Securities, commencing with the
first such date occurring after any such Additional Interest commences to
accrue. The amount of Additional Interest will be determined by multiplying the
applicable Additional Interest rate by the principal amount of the Registrable
Securities, multiplied by a fraction, the numerator of which is the number of
days such Additional Interest rate was applicable during such period (determined
on the basis of a 360-day year consisting of twelve 30-day months and, in the
case of a partial month, the actual number of days elapsed) and the denominator
of which is 360.

 

-11-



--------------------------------------------------------------------------------



 



5. Registration Procedures
In connection with the filing of any Registration Statement pursuant to
Sections 2 or 3 hereof, the Issuers shall effect such registrations to permit
the sale of the securities covered thereby in accordance with the intended
method or methods of disposition thereof, and pursuant thereto and in connection
with any Registration Statement filed by the Issuers hereunder, the Issuers
shall:
(a) Prepare and file with the SEC a Registration Statement or Registration
Statements as prescribed by Sections 2 or 3 hereof, and use their respective
best efforts (in the case of an Exchange Offer Registration Statement) and
reasonable best efforts (in the case of a Shelf Registration Statement) to cause
such Registration Statement to become effective and use their respective
reasonable best efforts to cause each such Registration Statement to remain
effective as provided herein; provided, however, that, if (1) such filing is
pursuant to Section 3 hereof or (2) a Prospectus contained in an Exchange Offer
Registration Statement filed pursuant to Section 2 hereof is required to be
delivered under the Securities Act by any Participating Broker-Dealer who seeks
to sell Exchange Securities during the Applicable Period, before filing any
Registration Statement or Prospectus or any amendments or supplements thereto,
the Issuers shall furnish to and afford the Holders of the Registrable
Securities covered by such Registration Statement or each such Participating
Broker-Dealer, as the case may be, their counsel and the managing underwriters,
if any, a reasonable opportunity to review copies of all such documents
(including copies of any documents to be incorporated by reference therein and
all exhibits thereto) proposed to be filed (in each case at least three Business
Days prior to such filing). The Issuers shall not file any Registration
Statement or Prospectus or any amendments or supplements thereto if the Holders
of a majority in aggregate principal amount of the Registrable Securities
covered by such Registration Statement, or any such Participating Broker-Dealer,
as the case may be, or their counsel, or the managing underwriters, if any,
shall reasonably object on a timely basis.
(b) Prepare and file with the SEC such amendments and post-effective amendments
to each Shelf Registration Statement or Exchange Offer Registration Statement,
as the case may be, as may be necessary to keep such Registration Statement
continuously effective for the Effectiveness Period or the Applicable Period, as
the case may be; cause the related Prospectus to be supplemented by any
prospectus supplement required by applicable law, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) promulgated
under the Securities Act; and comply in all material respects with the
provisions of the Securities Act and the Exchange Act applicable to it with
respect to the disposition of all securities

 

-12-



--------------------------------------------------------------------------------



 



covered by such Registration Statement as so amended or in such Prospectus as so
supplemented and with respect to the subsequent resale of any securities being
sold by a Participating Broker-Dealer covered by any such Prospectus; the
Issuers shall be deemed not to have used their respective reasonable best
efforts to keep a Registration Statement effective during the Applicable Period
if each of the Issuers voluntarily takes any action that would result in selling
Holders of the Registrable Securities covered thereby or Participating
Broker-Dealers seeking to sell Exchange Securities not being able to sell such
Registrable Securities or such Exchange Securities during that period, unless
such action is required by applicable law or unless the Issuers comply in all
material respects with this Agreement, including without limitation, the
provisions of paragraph 5(k) hereof and the last paragraph of this Section 5.
(c) If (1) a Shelf Registration Statement is filed pursuant to Section 3 hereof
or (2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Securities
during the Applicable Period, the Company shall notify the selling Holders of
Registrable Securities, or each such Participating Broker-Dealer, as the case
may be, their counsel and the managing underwriters, if any, promptly (but in
any event within two Business Days) and confirm such notice in writing, (i) when
a Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective under the Securities Act
(including in such notice a written statement that any Holder may, upon request,
obtain, at the sole expense of the Issuers, one conformed copy of such
Registration Statement or post-effective amendment including financial
statements and schedules, documents incorporated or deemed to be incorporated by
reference and exhibits), (ii) of the issuance by the SEC of any stop order
suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of any preliminary prospectus or the initiation
of any proceedings for that purpose, (iii) if at any time when a prospectus is
required by the Securities Act to be delivered in connection with sales of the
Registrable Securities or resales of Exchange Securities by Participating
Broker-Dealers the representations and warranties of the Issuers contained in
any agreement (including any underwriting agreement), contemplated by Section
5(n) hereof cease to be true and correct, (iv) of the receipt by the Issuers of
any notification with respect to the suspension of the qualification or
exemption from qualification of a Registration Statement or any of the
Registrable Securities or the Exchange Securities to be sold by any
Participating Broker-Dealer for offer or sale in any jurisdiction, or the
initiation or written threat of any proceeding for such purpose, (v) of the
happening of any event, the existence of any condition or any information
becoming known that makes any statement made in such Registration Statement or
related

 

-13-



--------------------------------------------------------------------------------



 



Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respects or that requires the making of any
material changes in or amendments or supplements to such Registration Statement,
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading and
(vi) of the Issuers’ determination that a post-effective amendment to a
Registration Statement would be appropriate.
(d) Use their respective reasonable best efforts to prevent the issuance of any
order suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of a Prospectus or suspending the qualification
(or exemption from qualification) of any of the Registrable Securities or the
Exchange Securities for sale in any jurisdiction and, if any such order is
issued, to use their reasonable best efforts to obtain the withdrawal of any
such order at the earliest possible moment.
(e) If a Shelf Registration Statement is filed pursuant to Section 3 and if
requested by the managing underwriter or underwriters, if any, or the Holders of
a majority in aggregate principal amount of the Registrable Securities being
sold in connection with an underwritten offering, (i) promptly incorporate in a
prospectus supplement or post-effective amendment such information as the
managing underwriter or underwriters, if any, such Holders or counsel for any of
them determine is reasonably necessary to be included therein, (ii) make all
required filings of such prospectus supplement or such post-effective amendment
as soon as practicable after the Issuers have received notification of the
matters to be incorporated in such prospectus supplement or post-effective
amendment and (iii) supplement or make amendments to such Registration
Statement; provided, however, that the Issuers shall not be required to take any
action pursuant to this Section 5(e) that would, in the opinion of counsel for
the Issuers, violate applicable law.
(f) If (1) a Shelf Registration Statement is filed pursuant to Section 3 hereof
or (2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Securities
during the Applicable Period, furnish to each selling Holder of Registrable
Securities and to each such Participating Broker-Dealer who so requests and to
their respective counsel and each managing underwriter, if any, at the sole
expense of the Issuers, one conformed copy of the Registration Statement or
Registration Statements and each post-effective amendment thereto, including
financial statements and schedules and, if requested, all documents incorporated
or deemed to be incorporated therein by reference and all exhibits.

 

-14-



--------------------------------------------------------------------------------



 



(g) If (1) a Shelf Registration Statement is filed pursuant to Section 3 hereof
or (2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Securities
during the Applicable Period, deliver to each selling Holder of Registrable
Securities, or each such Participating Broker-Dealer, as the case may be, their
respective counsel and the underwriters, if any, at the sole expense of the
Issuers, as many copies of the Prospectus or Prospectuses (including each form
of preliminary prospectus) and each amendment or supplement thereto and any
documents incorporated by reference therein as such Persons may reasonably
request; and, subject to the last paragraph of this Section 5, the Issuers
hereby consent to the use of such Prospectus and each amendment or supplement
thereto by each of the selling Holders of Registrable Securities or each such
Participating Broker-Dealer, as the case may be, and the underwriters or agents,
if any, and dealers, if any, in connection with the offering and sale of the
Registrable Securities covered by, or the sale by Participating Broker-Dealers
of the Exchange Securities pursuant to, such Prospectus and any amendment or
supplement thereto.
(h) Prior to any public offering of Registrable Securities or Exchange
Securities or any delivery of a Prospectus contained in the Exchange Offer
Registration Statement by any Participating Broker-Dealer who seeks to sell
Exchange Securities during the Applicable Period, to use their reasonable best
efforts to register or qualify and to cooperate with the selling Holders of
Registrable Securities or each such Participating Broker-Dealer, as the case may
be, the managing underwriter or underwriters, if any, and their respective
counsel in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions within the
United States as any selling Holder, Participating Broker-Dealer or the managing
underwriter or underwriters reasonably request in writing; provided, however,
that where Exchange Securities held by Participating Broker-Dealers or
Registrable Securities are offered other than through an underwritten offering,
the Issuers agree to cause their counsel to perform Blue Sky investigations and
file registrations and qualifications required to be filed pursuant to this
Section 5(h); use their reasonable best efforts to keep each such registration
or qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and do any and all other
acts or things reasonably necessary or advisable to enable the disposition in
such jurisdictions of the Exchange Securities held by Participating
Broker-Dealers or the Registrable Securities covered by the applicable
Registration Statement; provided, however, that none of the Issuers shall be
required to (A) qualify generally to do business in any jurisdiction where it is
not then so qualified, (B) take any action that would subject it to general
service of process in any such jurisdiction where it is not then so subject or
(C) subject itself to taxation in any such jurisdiction where it is not then so
subject.

 

-15-



--------------------------------------------------------------------------------



 



(i) If a Shelf Registration Statement is filed pursuant to Section 3 hereof,
cooperate with the selling Holders of Registrable Securities and the managing
underwriter or underwriters, if any, to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold, which
certificates shall not bear any restrictive legends and shall be in a form
eligible for deposit with The Depository Trust Company; and enable such
Registrable Securities to be in such denominations and registered in such names
as the managing underwriter or underwriters, if any, or Holders may reasonably
request.
(j) Use their respective reasonable best efforts to cause the Registrable
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the Holders thereof or the underwriter or underwriters, if any, to
consummate the disposition of such Registrable Securities, except as may be
required solely as a consequence of the nature of such selling Holder’s
business, in which case the Issuers will cooperate in all reasonable respects
with the filing of such Registration Statement and the granting of such
approvals.
(k) If (1) a Shelf Registration Statement is filed pursuant to Section 3 hereof
or (2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Securities
during the Applicable Period, upon the occurrence of any event contemplated by
paragraph 5(c)(v) or 5(c)(vi) hereof, as promptly as practicable, prepare and
(subject to Section 5(a) hereof) file with the SEC, at the Issuers’ sole
expense, a supplement or post-effective amendment to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, or file any other required document so
that, as thereafter delivered to the purchasers of the Registrable Securities
being sold thereunder or to the purchasers of the Exchange Securities to whom
such Prospectus will be delivered by a Participating Broker-Dealer, any such
Prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
(l) Use its respective reasonable best efforts to cause the Registrable
Securities covered by a Registration Statement or the Exchange Securities, as
the case may be, to be rated with the appropriate rating agencies, if so
requested by the Holders of a majority in aggregate principal amount of
Registrable Securities covered by such Registration Statement or the Exchange
Securities, as the case may be, or the managing underwriter or underwriters, if
any.

 

-16-



--------------------------------------------------------------------------------



 



(m) Prior to the effective date of the first Registration Statement relating to
the Registrable Securities, (i) provide the Trustee with certificates for the
Registrable Securities or Exchange Securities, as the case may be, in a form
eligible for deposit with Euroclear and Clearstream and (ii) provide a CUSIP
number for the Registrable Securities or Exchange Securities, as the case may
be.
(n) In connection with any underwritten offering of Registrable Securities
pursuant to a Shelf Registration Statement, enter into an underwriting agreement
as is customary in underwritten offerings of debt securities similar to the
Securities and take all such other actions as are reasonably requested by the
managing underwriter or underwriters in order to expedite or facilitate the
registration or the disposition of such Registrable Securities and, in such
connection, (i) make such representations and warranties to, and covenants with,
the underwriters with respect to the business of the Issuers and their
subsidiaries (including any acquired business, properties or entity, if
applicable) and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, as
are customarily made by issuers to underwriters in underwritten offerings of
debt securities similar to the Securities, and confirm the same in writing if
and when requested; (ii) obtain the written opinion of counsel to the Issuers
and written updates thereof in form, scope and substance reasonably satisfactory
to the managing underwriter or underwriters, addressed to the underwriters
covering the matters customarily covered in opinions requested in underwritten
offerings of debt similar to the Securities and such other matters as may be
reasonably requested by the managing underwriter or underwriters; (iii) obtain
“cold comfort” letters and updates thereof in form, scope and substance
reasonably satisfactory to the managing underwriter or underwriters from the
independent certified public accountants of the Issuers (and, if necessary, any
other independent certified public accountants of any subsidiary of the Issuers
or of any business acquired by the Issuers for which financial statements and
financial data are, or are required to be, included or incorporated by reference
in the Registration Statement), addressed to each of the underwriters, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters in connection with underwritten offerings of
debt securities similar to the Securities and such other matters as reasonably
requested by the managing underwriter or underwriters; and (iv) if an
underwriting agreement is entered into, the same shall contain indemnification
provisions and procedures no less favorable than those set forth in Section 7
hereof (or such other provisions and procedures acceptable to Holders of a
majority in aggregate principal amount of Registrable Securities covered by such
Registration Statement and the managing underwriter or underwriters or agents)
with respect to all parties to be indemnified pursuant to said Section. The
above shall be done at each closing under such underwriting agreement, or as and
to the extent required thereunder.

 

-17-



--------------------------------------------------------------------------------



 



(o) If (1) a Shelf Registration Statement is filed pursuant to Section 3 hereof
or (2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Securities
during the Applicable Period, upon reasonable advance notice make available for
inspection by any selling Holder of such Registrable Securities being sold, or
each such Participating Broker-Dealer, as the case may be, any underwriter
participating in any such disposition of Registrable Securities, if any, and any
attorney, accountant or other agent retained by any such selling Holder or each
such Participating Broker-Dealer, as the case may be, or underwriter
(collectively, the “Inspectors”), at the offices where normally kept, during
reasonable business hours without interfering in the orderly business of the
Issuers, all financial and other relevant records, pertinent corporate documents
and instruments of the Issuers and their subsidiaries (collectively, the
“Records”) as shall be reasonably necessary to enable them to exercise any
applicable due diligence responsibilities, and cause the respective officers,
directors and employees of the Issuers and their subsidiaries to supply all
information reasonably requested by any such Inspector in connection with such
Registration Statement. Any such access granted to the Inspectors under this
Section 5(o) shall be subject to the prior receipt by the Issuers of written
undertakings, in form and substance reasonably satisfactory to the Issuers, to
preserve the confidentiality of any information deemed by the Issuers to be
confidential. Records that the Issuers determine, in good faith, to be
confidential and any Records that they notify the Inspectors are confidential
shall not be disclosed by the Inspectors unless (i) the Issuers based upon
advice of counsel determine that disclosure of such Records is necessary to
avoid or correct a material misstatement or omission in such Registration
Statement, (ii) the release of such Records is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction, (iii) after giving
reasonable prior notice to the Company, disclosure of such information is, in
the opinion of counsel for any Inspector, necessary or advisable in connection
with any action, claim, suit or proceeding, directly or indirectly, involving or
potentially involving such Inspector and arising out of, based upon, relating to
or involving this Agreement or any transactions contemplated hereby or arising
hereunder or (iv) the information in such Records has been made generally
available to the public. Each selling Holder of such Registrable Securities and
each such Participating Broker-Dealer will be required to agree that information
obtained by it as a result of such inspections shall be deemed confidential and
shall not be used by it as the basis for any market transactions in the
securities of the Company unless and until such information is generally
available to the public. Each selling Holder of such Registrable Securities and
each such Participating Broker-Dealer will be required to further agree that it
will, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, give notice to the Company and allow the Company to
undertake appropriate action to prevent disclosure of the Records deemed
confidential at the Issuers’ sole expense.

 

-18-



--------------------------------------------------------------------------------



 



(p) Provide an indenture trustee for the Registrable Securities or the Exchange
Securities, as the case may be, and cause the Indenture or the trust indenture
provided for in Section 2(a) hereof, as the case may be, to be qualified under
the TIA not later than the effective date of the Exchange Offer or the first
Registration Statement relating to the Registrable Securities; and in connection
therewith, cooperate with the trustee under any such indenture and the Holders
of the Registrable Securities, to effect such changes to such indenture as may
be required for such indenture to be so qualified in accordance with the terms
of the TIA; and execute, and use its reasonable best efforts to cause such
trustee to execute, all documents as may be required to effect such changes and
all other forms and documents required to be filed with the SEC to enable such
indenture to be so qualified in a timely manner.
(q) Comply in all material respects with all applicable rules and regulations of
the SEC and make generally available to its securityholders earning statements
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder (or any similar rule promulgated under the Securities Act) no later
than 45 days after the end of any 12-month period (or 90 days after the end of
any 12-month period if such period is a fiscal year) (i) commencing at the end
of any fiscal quarter in which Registrable Securities are sold to underwriters
in a firm commitment or reasonable best efforts underwritten offering and
(ii) if not sold to underwriters in such an offering, commencing on the first
day of the first fiscal quarter of the Issuers after the effective date of a
Registration Statement, which statements shall cover said 12-month periods.
(r) Upon consummation of an Exchange Offer or a Private Exchange, obtain an
opinion of counsel to the Issuers, who may, at the Issuers’ election, be
internal counsel to the Issuers, in a form customary for underwritten
transactions, addressed to the Trustee for the benefit of all Holders of
Registrable Securities participating in the Exchange Offer or the Private
Exchange, as the case may be, that the Exchange Securities or Private Exchange
Securities, as the case may be, and the related indenture constitute legal,
valid and binding obligations of the Issuers, enforceable against the Issuers in
accordance with its respective terms, subject to customary exceptions and
qualifications.

 

-19-



--------------------------------------------------------------------------------



 



(s) If an Exchange Offer or a Private Exchange is to be consummated, upon
delivery of the Registrable Securities by Holders to the Company (or to such
other Person as directed by the Company) in exchange for the Exchange Securities
or the Private Exchange Securities, as the case may be, the Company shall mark,
or cause to be marked, on such Registrable Securities that such Registrable
Securities are being cancelled in exchange for the Exchange Securities or the
Private Exchange Securities, as the case may be; in no event shall such
Registrable Securities be marked as paid or otherwise satisfied.
(t) Cooperate with each seller of Registrable Securities covered by any
Registration Statement and each underwriter, if any, participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the Financial Industry
Regulatory Authority (“FINRA”).
(u) Use their respective reasonable best efforts to take all other steps
necessary or advisable to effect the registration of the Registrable Securities
covered by a Registration Statement contemplated hereby.
The Issuers may require each seller of Registrable Securities as to which any
registration is being effected to furnish to the Issuers such information
regarding such seller and the distribution of such Registrable Securities as the
Issuers may, from time to time, reasonably request. The Issuers may exclude from
such registration the Registrable Securities of any seller who unreasonably
fails to furnish such information within a reasonable time after receiving such
request and in such event shall have no further obligation under this Agreement
(including, without limitation, obligations under Section 4 hereof) with respect
to such seller or any subsequent holder of such Registrable Securities. Each
seller as to which any Shelf Registration Statement is being effected agrees to
furnish promptly to the Issuers all information required to be disclosed in
order to make the information previously furnished to the Issuers by such seller
not materially misleading.
Each Holder of Registrable Securities and each Participating Broker-Dealer
agrees by acquisition of such Registrable Securities or Exchange Securities to
be sold by such Participating Broker-Dealer, as the case may be, that, upon
actual receipt of any notice from the Company of the happening of any event of
the kind described in Sections 5(c)(ii), 5(c)(iv), 5(c)(v) or 5(c)(vi) hereof,
such Holder will forthwith discontinue disposition of such Registrable
Securities covered by such Registration Statement or Prospectus or Exchange
Securities to be sold by such Holder or Participating Broker-Dealer, as the case
may be, until such Holder’s or Participating Broker-Dealer’s receipt of the
copies of the supplemented or amended Prospectus contemplated by Section 5(k)
hereof, or until it is advised in writing (the “Advice”) by the Company that the
use of the applicable Prospectus may be resumed, and has received copies of any
amendments or supplements thereto. During any such discontinuance, no Additional
Interest shall accrue or otherwise be payable on the Registrable Securities. In
the event that the Company shall give any such notice, each of the Effectiveness
Period and the Applicable Period shall be extended by the number of days during
such periods from and including the date of the giving of such notice to and
including the date when each seller of Registrable Securities covered by such
Registration Statement or Exchange Securities to be sold by such Participating
Broker-Dealer, as the case may be, shall have received (x) the copies of the
supplemented or amended Prospectus contemplated by Section 5(k) hereof or
(y) the Advice.

 

-20-



--------------------------------------------------------------------------------



 



6. Registration Expenses
(a) All fees and expenses incident to the performance of or compliance with this
Agreement by the Issuers shall be borne by the Issuers whether or not the
Exchange Offer or a Shelf Registration Statement is filed or becomes effective,
including, without limitation, (i) all registration and filing fees (including,
without limitation, (A) fees with respect to filings required to be made with
the FINRA in connection with an underwritten offering and (B) fees and expenses
of compliance with state securities or Blue Sky laws (including, without
limitation, reasonable fees and disbursements of counsel (not to exceed $5,000)
in connection with Blue Sky qualifications of the Registrable Securities or
Exchange Securities and determination of the eligibility of the Registrable
Securities or Exchange Securities for investment under the laws of such
jurisdictions (x) where the holders of Registrable Securities are located, in
the case of the Exchange Securities, or (y) as provided in Section 5(h) hereof,
in the case of Registrable Securities or Exchange Securities to be sold by a
Participating Broker-Dealer during the Applicable Period)), (ii) printing
expenses, including, without limitation, expenses of printing certificates for
Registrable Securities or Exchange Securities in a form eligible for deposit
with The Depository Trust Company and of printing prospectuses if the printing
of prospectuses is requested by the managing underwriter or underwriters, if
any, by the Holders of a majority in aggregate principal amount of the
Registrable Securities included in any Registration Statement or sold by any
Participating Broker-Dealer, as the case may be, (iii) reasonable messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company and reasonable fees and disbursements of special counsel for the sellers
of Registrable Securities (subject to the provisions of Section 6(b) hereof),
(v) fees and disbursements of all independent certified public accountants
referred to in Section 5(n)(iii) hereof (including, without limitation, the
expenses of any special audit and “cold comfort” letters required by or incident
to such performance), (vi) rating agency fees, if any, and any fees associated
with making the Registrable Securities or Exchange Securities eligible for
trading through The Depository Trust Company, (vii) Securities Act liability
insurance, if the Company desires such insurance, (viii) fees and expenses of
all other Persons retained by the Company, (ix) internal expenses of the Company
(including, without limitation, all salaries and expenses of officers and
employees of the Company performing legal or accounting duties), (x) the expense
of any annual audit, (xi) the fees and expenses incurred in connection with the
listing of the securities to be registered on any securities exchange, if
applicable, and (xii) the expenses relating to printing, word processing and
distributing of all Registration Statements, underwriting agreements, securities
sales agreements, indentures and any other documents necessary to comply with
this Agreement.

 

-21-



--------------------------------------------------------------------------------



 



(b) The Issuers shall reimburse the Holders of the Registrable Securities being
registered in a Shelf Registration Statement for the reasonable fees and
disbursements of not more than one counsel chosen by the Holders of a majority
in aggregate principal amount of the Registrable Securities to be included in
such Registration Statement; provided that the Issuers shall not be liable for
any fees and disbursements of such counsel in excess of $25,000 in the
aggregate.
7. Indemnification
(a) Each of the Issuers agrees to indemnify and hold harmless each Holder of
Registrable Securities offered pursuant to a Shelf Registration Statement and
each Participating Broker-Dealer selling Exchange Securities during the
Applicable Period, the officers and directors of each such Person or its
affiliates, and each other Person, if any, who controls any such Person or its
affiliates within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act (each, a “Participant”), from and against any and
all losses, claims, damages and liabilities (including, without limitation, the
reasonable legal fees and other expenses actually incurred in connection with
any suit, action or proceeding or any claim asserted) caused by, arising out of
or based upon any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement pursuant to which the offering of
such Registrable Securities or Exchange Securities, as the case may be, is
registered (or any amendment thereto) or related Prospectus (or any amendments
or supplements thereto) or any related preliminary prospectus, or caused by,
arising out of or based upon any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that none of the Issuers will be required to
indemnify a Participant if (i) such losses, claims, damages or liabilities are
caused by any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with information relating to
any Participant furnished to the Company in writing by or on behalf of such
Participant expressly for use therein or (ii) if such Participant sold to the
person asserting the claim the Registrable Securities or Exchange Securities
that are the subject of such claim and such untrue statement or omission or
alleged untrue statement or omission was contained or made in any preliminary
prospectus and corrected in the Prospectus or any amendment or supplement
thereto and the Prospectus does not contain any other untrue statement or
omission or alleged untrue statement or omission of a material fact that was the
subject matter of the related proceeding and such Participant failed to deliver
or provide a copy of the Prospectus (as amended or supplemented) to such Person
with or prior to the confirmation of the sale of such Registrable Securities or
Exchange Securities sold to such Person if required by applicable law, unless
such failure to deliver or provide a copy of the Prospectus (as amended or
supplemented) was a result of noncompliance by the Company with Section 5 of
this Agreement.

 

-22-



--------------------------------------------------------------------------------



 



(b) Each Participant agrees, severally and not jointly, to indemnify and hold
harmless the Company and each of the Guarantors, the Company’s directors and
officers, each Guarantor’s directors and officers and each Person who controls
the Issuers within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act to the same extent as the foregoing indemnity from the
Company to each Participant, but only (i) with reference to information relating
to such Participant furnished to the Company in writing by or on behalf of such
Participant expressly for use in any Registration Statement or Prospectus, any
amendment or supplement thereto or any preliminary prospectus or (ii) with
respect to any untrue statement or representation made by such Participant in
writing to the Company. The liability of any Participant under this paragraph
shall in no event exceed the proceeds received by such Participant from sales of
Registrable Securities or Exchange Securities giving rise to such obligations.
(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnity may be sought pursuant to either of the two
preceding paragraphs, such Person (the “Indemnified Person”) shall promptly
notify the Person against whom such indemnity may be sought (the “Indemnifying
Person”) in writing, and the Indemnifying Person, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others the
Indemnifying Person may reasonably designate in such proceeding and shall pay
the reasonable fees and expenses actually incurred by such counsel related to
such proceeding; provided, however, that the failure to so notify the
Indemnifying Person shall not relieve it of any obligation or liability that it
may have hereunder or otherwise (unless and only to the extent that such failure
directly results in the loss or compromise of any material rights or defenses by
the Indemnifying Person and the Indemnifying Person was not otherwise aware of
such action or claim). In any such proceeding, any Indemnified Person shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless (i) the Indemnifying
Person and the Indemnified Person shall have mutually agreed in writing to the
contrary, (ii) the Indemnifying Person shall have failed within a reasonable
period of time to retain counsel reasonably satisfactory to the Indemnified
Person or (iii) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood that, unless there exists a conflict among Indemnified Persons, the
Indemnifying Person shall not, in connection with any one such proceeding or
separate but substantially similar related proceeding in the same jurisdiction
arising out of the same general allegations, be liable for the fees and expenses
of more than one separate firm (in addition to any local counsel) for all
Indemnified Persons, and that all such fees and expenses shall be reimbursed
promptly as they are incurred. Any such separate firm for the Participants and
such control

 

-23-



--------------------------------------------------------------------------------



 



Persons of Participants shall be designated in writing by Participants who sold
a majority in interest of Registrable Securities and Exchange Securities sold by
all such Participants and any such separate firm for the Company, its directors,
its officers and such control Persons of the Company shall be designated in
writing by the Company. The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its prior written consent, but if
settled with such consent or if there be a final non-appealable judgment for the
plaintiff for which the Indemnified Person is entitled to indemnification
pursuant to this Agreement, the Indemnifying Person agrees to indemnify and hold
harmless each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. No Indemnifying Person shall, without the
prior written consent of the Indemnified Person (which consent shall not be
unreasonably withheld or delayed), effect any settlement or compromise of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party, and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement (A) includes an unconditional
written release of such Indemnified Person, in form and substance reasonably
satisfactory to such Indemnified Person, from all liability on claims that are
the subject matter of such proceeding and (B) does not include any statement as
to an admission of fault, culpability or failure to act by or on behalf of any
Indemnified Person.
(d) If the indemnification provided for in the first and second paragraphs of
this Section 7 is for any reason unavailable to, or insufficient to hold
harmless, an Indemnified Person in respect of any losses, claims, damages or
liabilities referred to therein, then each Indemnifying Person under such
paragraphs, in lieu of indemnifying such Indemnified Person thereunder and in
order to provide for just and equitable contribution, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities in such proportion as is appropriate to reflect
the relative fault of the Indemnifying Person or Persons on the one hand and the
Indemnified Person or Persons on the other in connection with the statements or
omissions or alleged statements or omissions that resulted in such losses,
claims, damages or liabilities (or actions in respect thereof). The relative
fault of the parties shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Issuers on the one hand or such Participant or such other
Indemnified Person, as the case may be, on the other, the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission, and any other equitable considerations appropriate
in the circumstances.

 

-24-



--------------------------------------------------------------------------------



 



(e) The parties agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Participants were treated as one entity for such purpose) or by any other method
of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. The amount paid or payable
by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any reasonable legal or
other expenses actually incurred by such Indemnified Person in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 7, in no event shall a Participant be required to
contribute any amount in excess of the amount by which proceeds received by such
Participant from sales of Registrable Securities or Exchange Securities, as the
case may be, exceeds the amount of any damages that such Participant has
otherwise been required to pay or has paid by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.
(f) The indemnity and contribution agreements contained in this Section 7 will
be in addition to any liability that the Indemnifying Persons may otherwise have
to the Indemnified Persons referred to above.
8. Rule 144 and 144A
The Issuers covenant that they will file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder in a timely manner in accordance with the
requirements of the Securities Act and the Exchange Act and, if at any time the
Issuers not required to file such reports, they will, upon the request of any
Holder of Registrable Securities, make publicly available annual reports and
such information, documents and other reports of the type specified in
Sections 13 and 15(d) of the Exchange Act. The Issuers further covenant for so
long as any Registrable Securities remain outstanding, to make available to any
Holder or beneficial owner of Registrable Securities in connection with any sale
thereof and any prospective purchaser of such Registrable Securities from such
Holder or beneficial owner the information required by Rule 144A(d)(4) under the
Securities Act in order to permit resales of such Registrable Securities
pursuant to Rule 144A.
9. Underwritten Registrations
If any of the Registrable Securities covered by any Shelf Registration Statement
are to be sold in an underwritten offering, the investment banker or investment
bankers and manager or managers that will manage the offering will be selected
by the Holders of a majority in aggregate principal amount of such Registrable
Securities included in such offering and reasonably acceptable to the Issuers.
No Holder of Registrable Securities may participate in any underwritten
registration hereunder unless such Holder (a) agrees to sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

 

-25-



--------------------------------------------------------------------------------



 



10. Miscellaneous
(a) No Inconsistent Agreements. The Issuers have not entered into, as of the
date hereof, and shall not, after the date of this Agreement, enter into any
agreement with respect to any of the Company’s securities that is inconsistent
with the rights granted to the Holders of Registrable Securities in this
Agreement or otherwise conflicts with the provisions hereof. The Issuers have
not entered and will not enter into any agreement with respect to any of the
Company’s securities that will grant to any Person piggy-back registration
rights with respect to a Registration Statement.
(b) Adjustments Affecting Registrable Securities. The Issuers shall not,
directly or indirectly, take any action with respect to the Registrable
Securities as a class that would adversely affect the ability of the Holders of
Registrable Securities to include such Registrable Securities in a registration
undertaken pursuant to this Agreement.
(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, otherwise than with the prior written
consent of the Holders of not less than a majority in aggregate principal amount
of the then outstanding Registrable Securities. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of Holders of Registrable Securities
whose securities are being sold pursuant to a Registration Statement and that
does not directly or indirectly affect, impair, limit or compromise the rights
of other Holders of Registrable Securities may be given by Holders of at least a
majority in aggregate principal amount of the Registrable Securities being sold
by such Holders pursuant to such Registration Statement; provided, however, that
the provisions of this sentence may not be amended, modified or supplemented
except in accordance with the provisions of the immediately preceding sentence.

 

-26-



--------------------------------------------------------------------------------



 



(d) Notices. All notices and other communications (including without limitation
any notices or other communications to the Trustee) provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, next-day air courier or facsimile:
1. if to a Holder of the Registrable Securities or any Participating
Broker-Dealer, at the most current address of such Holder or Participating
Broker-Dealer, as the case may be, set forth on the records of the registrar
under the Indenture, with a copy in like manner to the Initial Purchasers as
follows:
Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Facsimile No.: (212) 797-4873
Attention: Corporate Finance Department
with a copy to:
Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Facsimile No.: (212) 269-5420
Attention: William M. Hartnett, Esq.
2. if to the Initial Purchasers, at the addresses specified in Section 10(d)(1)
3. if to the Issuer, at the address as follows:
Mobile Mini, Inc.
7420 South Kyrene Road, Suite 101
Tempe, AZ 85283
Facsimile No.: (480) 894-6433
Attention: Christopher Miner
with a copy to:
DLA Piper LLP (US)
2525 East Camelback Road, Suite 1000
Phoenix, AZ 85016-4232
Facsimile No.: (480) 606-5528
Attention: Gregory R. Hall, Esq.
All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; one Business Day after being
timely delivered to a next-day air courier; and when receipt is acknowledged by
the addressee, if sent by facsimile.
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address and in the manner specified in such Indenture.

 

-27-



--------------------------------------------------------------------------------



 



(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto; provided,
however, that this Agreement shall not inure to the benefit of or be binding
upon a successor or assign of a Holder unless and to the extent such successor
or assign holds Registrable Securities.
(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW. EACH OF THE PARTIES HERETO AGREES TO SUBMIT TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.
(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
(j) Securities Held by the Issuers or their Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Issuers or their
affiliates (as such term is defined in Rule 405 under the Securities Act) shall
not be counted in determining whether such consent or approval was given by the
Holders of such required percentage.

 

-28-



--------------------------------------------------------------------------------



 



(k) Third Party Beneficiaries. Holders of Registrable Securities and
Participating Broker-Dealers are intended third party beneficiaries of this
Agreement and this Agreement may be enforced by such Persons.
(l) Entire Agreement. This Agreement, together with the Purchase Agreement and
the Indenture, is intended by the parties as a final and exclusive statement of
the agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein and any and all prior oral or written
agreements, representations, or warranties, contracts, understandings,
correspondence, conversations and memoranda between the Initial Purchasers on
the one hand and the Issuers on the other, or between or among any agents,
representatives, parents, subsidiaries, affiliates, predecessors in interest or
successors in interest with respect to the subject matter hereof and thereof are
merged herein and replaced hereby.

 

-29-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            MOBILE MINI, INC.
      By:   /s/ Mark E. Funk       Name:   Mark E. Funk        Title:  
Executive Vice President and
Chief Financial Officer        EACH GUARANTOR LISTED IN SCHEDULE 1 HERETO
      By:   /s/ Mark E. Funk       Name:   Mark E. Funk        Title:  
Executive Vice President and
Chief Financial Officer   

              DEUTSCHE BANK SECURITIES INC.,
on behalf of the several Initial Purchasers named
on Schedule II to the Purchase Agreement    
 
           
By:
  /s/ Nicholas Hayes              
 
  Name:   Nicholas Hayes    
 
  Title:   Managing Director    
 
           
By:
  /s/ Scott Sartorius              
 
  Name:   Scott Sartorius    
 
  Title:   Managing Director    

 

S-1



--------------------------------------------------------------------------------



 



SCHEDULE 1
Guarantors

          Jurisdiction of Name   Incorporation  
Mobile Mini Dealer, Inc.
  Arizona  
Mobile Mini, LLC
  California  
Mobile Mini, LLC
  Delaware  
Mobile Mini I, Inc.
  Arizona  
A Royal Wolf Portable Storage, Inc.
  California  
Temporary Mobile Storage, Inc.
  California  
Mobile Storage Group (Texas), L.P.
  Texas  
Mobile Storage Group, Inc.
  Delaware  
A Better Mobile Storage Company
  California  
MSG Investments, Inc.
  California

 

S-1